United States Court of Appeals
                                 FOR THE EIGHTH CIRCUIT
                                     ___________

                                    No. 96-4204
                                     ___________
Susan Romeo Joelson,                       *
                                           *
              Appellant,                   *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   District of Minnesota
Seagate Technology, Inc.; Brendan          *
C. Hegarty, sued as Brenden                *         (UNPUBLISHED)
Hegarty,                                   *
                                           *
              Appellees.
                                     ___________

                        Submitted: June 13, 1997
                              Filed: July 14, 1997
                               ___________
Before MURPHY, LAY, and NORRIS,1 Circuit Judges.
                               ___________

PER CURIAM.

      Susan Romeo was employed as an executive assistant at Seagate
Technology, Inc. After she left her position, she brought this damage
action alleging gender discrimination, sexual harassment, retaliation,
defamation, and breach of contract. The




      1
        The Honorable William A. Norris, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
district court2 granted Seagate's motion for summary judgment. After a
careful review of the record, we affirm on the basis of the district
court's opinion. See 8th Cir. R. 47B.

A true copy.

      Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.

                                         -2-